Title: From Thomas Jefferson to Albert Gallatin, 16 May 1808
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Dear Sir
                     
                     Monticello May 16. 08.
                  
                  Since writing my letter of yesterday I have prepared the draught of a circular to the Governors not before addressed, under which I mean to cover the printed copies of that of May 6. which I have requested you to send me. this draught I inclose for your perusal. I salute you affectionately.
                  
                     Th: Jefferson
                     
                  
                Enclosure
                                    
                     
                        Sir
                        
                     
                     
                        The numerous & bold evasions of the several embargo laws threatened altogether to defeat the great & interesting objects for which they were adopted, and principally under cover of the coasting trade. Congress therefore, finding insufficient all attempts to bind unprincipled adventurers by general rules, at length gave a discretionary power to detain absolutely all vessels suspected of intentions to evade the embargo laws, wheresoever bound, in order to give to this law the effect it intended we find it necessary to consider every vessel as suspicious which has on board any articles of domestic produce in demand at foreign markets, & most especially provisions. but as some of the states do not raise a sufficiency of these articles for their own consumption, I addressed to their Governors a circular letter of which the inclosed is a copy. to those whose states, ordinarily, produce a sufficiency within themselves, I did not address a copy. but should any extraordinary deficiency render a supply necessary, in the judgment of your Excellency, for the internal consumption of your state, your certificates, given as desired in the inclosed circular, will be effectual for obtaining the necessary supplies. your own sense of the importance of giving full effect to this measure, & of preventing it’s being perverted into a mere sacrifice of the worthy to the unprincipled portion of society will, I am sure, engage your watchfulness over every part of the transactions arising under your authorisation. I salute your Excellency with great consideration & respect.
                     
                        
                           Th: Jefferson
                        
                     
                  
                  
               